Title: Remarks & Occurans. in Mar. [1770]
From: Washington, George
To: 




6th. Joseph Gort a stone Mason came here to raise Stone.
Began to Enlist Corn Ground at Muddy hole Plantation. 
Began to Enlist Ditto in the Neck that is to lay of the Ground.
Began the same Work at Doeg Run Plantation.   

	
   
   Goart worked one month and was paid £3 as he and GW had agreed on 2 Feb. (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 314). But, instead of cutting stone in GW’s quarry, Goart took it from quarries on George William Fairfax’s land, where the stone could be obtained much more easily. Fairfax allowed his quarries to be used as a favor to GW and charged him nothing for that privilege (GW to Fairfax, 27 June 1770, IaDmSR).



 



26. Countess a hound Bitch after being confind sometime got loose and was lined before it was discovered by my Water dog once and a small foist looking yellow cur twice.


   
   GW had paid £1 16s. for a spaniel on 5 Feb. (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 302).



 


28. She was lined by Ranger a dog I had from Mr. Fairfax.
I planted three french Walnuts in the New Garden, & on that side next the work House.


   
   french walnut: Juglans regia, now the English walnut but often called the French or Eurasian walnut.



